307 S.W.3d 710 (2010)
Tamond THOMAS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93428.
Missouri Court of Appeals, Eastern District, Division Three.
April 13, 2010.
*711 Scott Thompson, District Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.
Prior report: 192 S.W.3d 500.

ORDER
PER CURIAM.
Tamond Thomas (Movant) appeals from the motion court's Conclusions of Law and Order (judgment) denying his Rule 29.15 Motion to Vacate, Set Aside, or Correct the Judgment and Sentence and Request for Evidentiary Hearing (PCR Motion) alleging he received ineffective assistance from his plea counsel (Counsel).
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact that are not clearly erroneous. Rule 84.16(b)(2); Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).